 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT
United States Attorney
VINCENZA RABENN

KEVIN KHASIGIAN

Assistant United States Attorney - i L - D
501 I Street, Suite 10-100

Sacramento, CA 95814

Telephone: (916) 554-2700 SH A BD AUG 14 2019
Facsimile: (916) 554-2900 CLERK, U.S, DISTRICT COURT

EASTERN Di OF CALIFORNIA
By A Wy f .
PU

IN THE UNITED STATES DISTRICT COURT

Attorneys for Plaintiff
United States of America

EASTERN DISTRICT OF CALIFORNIA

 

. 2- _
UNITED STATES OF AMERICA, CASE NO. 19-MJ0128- —— EFB __
Plaintiff,
[PROPOSED] ORDER RE: REQUEST TO SEAL
DOCUMENTS
MANISH PATEL,
UNDER SEAL
Defendat,
SEALING ORDER

Upon application of the United States of America and good cause having been shown, IT IS
HEREBY ORDERED that the Complaint, Arrest Warrant, and supporting affidavit in the above-
captioned case shall be filed under seal and shall not be disclosed to any person, unless otherwise

ordered by this Court.

pated; B-/ LAL G

   
    

gi

Z J Cie, - j CLE Z oO ee
-“"Hon. Ednvand F. Brennan
U.S. MAGISTRATE JUDGE

SEALING ORDER

 

 
